ORDER
ANDRE L. McGUIRE of RAHWAY, who was admitted to the bar of this State in 1985, having pleaded guilty in the Superior Court of Connecticut, Judicial District of Tolland, to four counts of sexual assault in the third degree, in violation of Connecticut General Statute § 53a-72a(a)(2);
And the offenses to which respondent having pleaded being Class D felonies under Connecticut law;
And good cause appearing;
It is ORDERED that pursuant to Rule 1:20—13(b)(1), ANDRE L. McGUIRE is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that ANDRE L. McGUIRE be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that ANDRE L. McGUIRE comply with Rule 1:20-20 dealing with suspended attorneys.